PER CURIAM:
Ralph E. Johnson, Jr., and Virginia Dar-den appeal the district court’s order dismissing their complaint as frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(i), (ii) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Boone, No. 3:09-cv-00808-HEH (E.D.Va. Dec. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.